                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 DEMETRIUS BLANKENSHIP,

                              Plaintiff,
                                                                           ORDER
           v.
                                                                        17-cv-847-jdp
 AMERICAN PHOENIX,

                              Defendant.


       Pro se plaintiff Demetrius Blankenship has filed a transcript request, but he has not

submitted payment to the court reporter. Instead, on the portion of the form asking for the

type of payment being submitted, Blankenship has written “fee waiver,” so I construe his

request as including a motion under 28 U.S.C. § 753(f) to prepare transcripts at government

expense.

       There were no hearings or trial in this case. The only transcripts that the court reporter

could prepare would be for the telephonic preliminary pretrial conference before Magistrate

Judge Stephen Crocker. But Blankenship’s notice of appeal states that he is challenging the

court’s summary judgment decision, not the preliminary pretrial conference order. Because the

transcripts are not relevant to his appeal, I will deny his motion for transcripts at government

expense. See Bedford v. Neighborhood Connections, No. 04-C-978-C, 2005 WL 1378917, at *1

(W.D. Wis. June 8, 2005) (“This statute authorizes judges to request the government to pay

for transcripts that are necessary to permit the court of appeals to assess adequately an indigent

party’s arguments on appeal.” (emphasis added)). See also McCarthy v. Bronson, 906 F.2d 835,

841 (2d Cir. 1990) (because “resolution [of the appeal] does not require examination of the

evidence presented at the hearing before the Magistrate, . . . it was not error to deny [the
plaintiff] a free copy of the transcript of that hearing”). If Blankenship wants the court reporter

to prepare transcripts for the preliminary pretrial conference order, he may renew his request,

but he will have to submit advance payment to the reporter. See 28 U.S.C. § 753(f) (“The

reporter may require any party requesting a transcript to prepay the estimated fee in advance

except as to transcripts that are to be paid for by the United States.”).



                                             ORDER

       IT IS ORDERED that plaintiff Demetrius Blankenship’s motion for transcripts at

government expense, Dkt. 67, is DENIED.

       Entered August 13, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
